Citation Nr: 0503667	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-03 359	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
residuals of a microdiskectomy from L4 to S1, prior to 
September 23, 2002.  

2.  Entitlement to an increased rating for limitation of 
motion of the lumbosacral spine, due to residuals of the 
microdiskectomy from L4 to S1, rated 40 percent disabling 
since September 23, 2002.  

3.  Entitlement to an increased rating for radiculopathy of 
the right lower extremity (RLE), with numbness of the RLE and 
foot and right heel pain, due to residuals of the 
microdiskectomy from L4 to S1, rated 10 percent disabling 
since September 23, 2002.  

4.  Entitlement to an increased rating for radiculopathy of 
the left lower extremity (LLE), with numbness of the LLE and 
foot and left heel pain, due to residuals of 
the microdiskectomy from L4 to S1, rated 10 percent disabling 
since September 23, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1982 to October 
2000.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted service connection for residuals of a 
microdiskectomy from L4 to S1 and assigned an initial 20 
percent disability rating (under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293, for Intervertebral Disc Syndrome 
(IVDS)).  The RO also granted service connection for 
hypothyroidism and rated it as 10 percent disabling.  These 
grants were made effective August 2, 2000.  A January 2001 
rating decision changed the effective dates for these grants 
to November 1, 2000 (the first day of the month following the 
veteran's discharge from active service).  The case was 
subsequently transferred to the Buffalo, New York, VARO.  

The rating criteria for evaluating IVDS were revised 
effective September 23, 2002.  An October 2002 rating 
decision granted a higher 40 percent disability rating for 
the residuals of the microdiskectomy from L4 to S1 under DC 
5293 - retroactively to November 1, 2000, but then 
terminated the 40 percent rating assigned under the old IVDS 
rating criteria and, effective September 23, 2002, granted 
separate ratings for the orthopedic and neurologic components 
of the service-connected IVDS under the revised IVDS rating 
criteria.  This resulted in a 40 percent disability rating 
for limitation of motion of the lumbosacral spine - due to 
the residuals of the microdiskectomy from L4 to S1; a 10 
percent disability rating for radiculopathy of the RLE, with 
numbness of the RLE and foot and right heel pain, also due to 
the residuals of the microdiskectomy from L4 to S1; and a 10 
percent disability rating for radiculopathy of the LLE, as 
well, with numbness of the left and foot and left heel pain, 
due to the residuals of a microdiskectomy from L4 to S1.  
These disability ratings were made effective September 23, 
2002, the effective date of the revised IVDS rating criteria.  
The grant of a higher rating during this appeal does not 
represent a total grant of the benefit sought, i.e., a 
maximum schedular rating.  So the issue of a rating in excess 
of 40 percent prior to September 23, 2002, is still before 
the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

An August 2003 rating action since has granted service 
connection for fibromyalgia, which was assigned a 
noncompensable (i.e., 0 percent) rating, and denied a total 
disability rating based on individual unemployability (TDIU).  
The veteran did not appeal that rating decision.  38 C.F.R. 
§ 20.200 (2004).

Unfortunately, further development of the evidence is needed 
before the Board can decide the claims for increased ratings 
for the service-connected lumbosacral pathology since 
September 23, 2002.  So these claims are being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  The Board, however, will determine in 
this decision whether the veteran is entitled to a rating 
higher than 40 percent prior to September 23, 2002.

FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's service-
connected residuals of a microdiskectomy from L4 to S1 
consisted of severe limitation of motion, some of which was 
due to pain, and intermittent radiculopathy causing sensory 
deficits in his lower extremities; there was no persuasive 
clinical evidence of muscular atrophy, foot drop or other 
lower extremity motor impairment.

2.  For this particular time period at issue, there is no 
persuasive medical or other evidence of record suggesting the 
veteran's service-connected low back disability caused marked 
interference with his employment or frequent periods of 
hospitalization to render impractical the application of the 
regular schedular standards.

CONCLUSION OF LAW

The criteria are not met for an evaluation higher than 40 
percent for the residuals of the microdiskectomy from L4 to 
S1 prior to September 23, 2002, either on a schedular or 
extraschedular basis.  38 U.S.C.A.§§ 1155, 7104 (West 2002); 
38 C.F.R.§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, and 4.71a, DC 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires that VA 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  



Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  

Here, the rating decision appealed was in August 2000 - the 
month prior to the VCAA's enactment in September 2000 and, 
consequently, before the VCAA letter that subsequently was 
sent in January 2002.  But as interpreted by VAOGCPREC 
7-2004, the Pelegrini II Court did not hold that, if, as 
here, the VCAA notice was not provided before the initial 
adjudication because VA had decided a claim before November 
9, 2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 120.  Rather, the Pelegrini II Court 
"specifically recognizes that where [in these situations] 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with [the VCAA notification 
provisions] because an initial AOJ adjudication had already 
occurred."  Pelegrini II, at 120.  Therefore, according to 
GC, the Pelegrini II Court did not hold that VA must vitiate 
all AOJ decisions rendered prior to November 9, 2000 denying 
claims that were still pending before VA on that date in 
order to provide VCAA notice and adjudicate the claims anew.  
VAOGCPREC 7-2004 at 2-3.  

The Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  

Here, though, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice 
after an initial adverse adjudication.  While the VCAA 
notice was not given prior to the RO's August 2000 
adjudication, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of the claim, and to respond to his VA notices.  Indeed, 
he had time to identify and/or submit additional supporting 
evidence after issuance of the Supplemental Statement of the 
Case (SSOC) in February 2003, when the RO readjudicated his 
claim after sending him the VCAA letter the year prior, 
in January 2002, based on the additional evidence that had 
been received since issuance of the statement of the case 
(SOC).  And this all occurred before actual 


certification of his appeal to the Board.  Moreover, even 
once his appeal arrived at the Board, he had still 
additional time (90 more days) to identify and/or submit 
additional supporting evidence and even beyond that with 
justification for delay.  38 C.F.R. § 20.1304.  Therefore, 
notwithstanding requirements of Pelegrini II as to the 
timing of the VCAA notification, deciding this appeal is not 
prejudicial error to him.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by an SOC or 
SSOC as long as the document(s) meets the four content 
requirements listed above.  

In another precedent opinion, VA's GC addressed the issue of 
the "fourth element" of the VCAA notice as outlined by the 
Court in Pelegrini I.  See VAOPGCPREC 
1-04 (Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as already alluded to, requiring VA under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession pertaining to 
the claim.  Id.  The GC's opinion held that this language was 
obiter dictum and, thus, not binding on VA.  See VAOPGCPREC 
1-04 (Feb. 24, 2004); see also Pelegrini II, 18 Vet. 
App. 112, 130 (2004) (Ivers, J., dissenting).  In addition, 
the GC's opinion stated that VA may make a determination as 
to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is harmful or prejudicial to 
the claimant.  For example, where the claimant is asked to 
provide any evidence that would substantiate his or her 
claim, a more generalized request in many cases would be 
superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).  

Here, although the January 2002 VCAA notice letter did not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claim.  

The VCAA letter requested that he provide or identify any 
evidence supporting his claim and specifically outlined the 
necessary evidence.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
The veteran's extensive service medical records (SMRs) are on 
file and he was afforded VA examinations in June 2000 and 
April 2002.  Also, his VA outpatient treatment (VAOPT) 
records are on file and he declined the opportunity to 
testify at a hearing in support of his claim.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the claim at 
issue as this juncture without first remanding the case to 
the RO concerning this particular claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Legal Analysis

Because the rating criteria for evaluating the service-
connected lumbosacral IVDS were revised on September 23, 
2002, to allow for separate ratings for orthopedic and 
neurologic components and because subsequently the criteria 
for rating the orthopedic components of spinal disabilities 
were also revised, effective September 26, 2003, the question 
of the proper disability ratings to be assigned since 
September 23, 2002, will be addressed in the REMAND portion 
of this decision.  

Since, however, there were no pertinent rating criteria 
changes prior to September 23, 2002, the issue of entitlement 
to a disability rating in excess of 40 percent prior to 
September 23, 2002, will be addressed on the merits.  

Disability evaluations are determined by application of a 
schedule of ratings that is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Also 
considered is the total history of the disability, 
particularly as it affects the ordinary conditions of daily 
life, including employment, as required by the provisions of 
38 C.F.R. §§ 4.1, 4.2, 4.10 and other applicable provisions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  But as the 
Court stated in Francisco v. Brown, 7 Vet. App. 55 (1994), 
"[w]here...an increase in the disability rating is at issue, 
the present level of disability is of primary concern."  
Francisco, at 58.

Under 38 C.F.R. § 4.71a, DC 5292, a 40 percent evaluation is 
the maximum schedular rating assignable based on severe 
limitation of motion of the lumbar segment of the spine and 
is the maximum schedular rating assignable for a lumbosacral 
strain under DC 5295.  A 40 percent rating for a lumbosacral 
strain encompasses a severe lumbosacral strain with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

Additionally, under 38 C.F.R. § 4.71a, DC 5289, a 40 percent 
evaluation would be warranted for favorable ankylosis of the 
lumbar spine and 50 percent for unfavorable ankylosis.  Since 
ankylosis of the lumbar spine is not shown in this particular 
case, see, e.g., Lewis v. Derwinski, 3 Vet. App. 259 (1992), 
the RO rated the low back disability under 38 C.F.R. § 4.71a, 
DC 5293, for "severe" IVDS and granted a 40 percent 
evaluation.  

A 40 percent rating for "severe" IVDS under 38 C.F.R. 
§ 4.71a, DC 5293, presumes the veteran experiences recurring 
attacks with intermittent relief.  In comparison, the maximum 
60 percent schedular rating under the code requires 
"pronounced" IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief.  

There is no basis for assigning a higher schedular evaluation 
under any DC other than 5293 prior to September 23, 2002, 
because there is no ankylosis of the lumbar spine, either 
favorable or unfavorable, nor under 38 C.F.R. § 4.71a, DC 
5286 is there complete bony fixation (ankylosis) of the spine 
at an unfavorable angle with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) that would warrant a 100 percent 
rating.  

In determining whether the service-connected lumbosacral 
disability is productive of some lower extremity peripheral 
neuropathy, consideration must be given to whether a higher 
rating is assignable under DC 5293 or whether a separate, 
compensable rating may be assigned on the basis of lower 
extremity neurological impairment, generally see Bierman v. 
Brown, 6 Vet. App. 125 (1994) and, also, whether a higher 
rating may be assigned on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1).  



In Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. 
Cir. 2001) (per curiam) the United States Court of Appeals 
for the Federal Circuit held that VAOGCPREC 36-97 required, 
first, the application of 38 C.F.R. §§ 4.40 and 4.45 when a 
disorder is rated under DC 5293, and, second, that 38 C.F.R. 
§ 3.321(b)(1) must be considered if there are exceptional or 
unusual circumstances.  

It was held in VAOGCPREC 36-97 that IVDS involves loss of 
range of motion because neurological impairment and resulting 
pain associated with injury to the sciatic nerve may cause 
limitation of motion of the spine.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered in evaluating a less than maximum 
rating (of 60 percent) for IVDS, even though the rating 
(e.g., 40 percent) equals the maximum rating under diagnostic 
codes for limitation of motion.  Additionally, possible 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) must 
be addressed if there is evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, may be inadequate 
regardless of whether a maximum schedular rating under a 
diagnostic code based upon limitation of motion has been 
assigned.  That opinion specifically dealt with situations in 
which the IVDS rating was less than the maximum 60 percent.  

In determining whether a separate, compensable, rating may be 
assigned on the basis of lower extremity neurological 
impairment, consideration must also be given to 38 C.F.R. 
§ 4.14 - which provides that "[t]he evaluation of the same 
disability under various diagnoses is to be avoided" and, 
thus, precludes what is called pyramiding.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  See, too, 
Esteban v. Brown, 6 Vet. App. 259 (1994).

"The critical element [in determining whether appellant's 
disabilities may be rated separately] is [whether any] of the 
symptomatology for any one of these [] conditions is 
duplicative of or overlapping with the symptomatology of the 
other [] conditions."  Esteban, 6 Vet. App. at 262.  



In Bierman v. Brown, 6 Vet. App. 125 (1994), the question of 
pyramiding when IVDS is rated 60 percent and there is loss of 
use of a foot (paralysis of the common peroneal nerve) was 
addressed.  It was held that the two diagnostic codes 
involved, Code 5293 and Code 8521 (for paralysis of the 
common peroneal nerve), did not result in pyramiding if there 
was actual foot drop.  

In this regard, a note to 38 C.F.R. § 4.124a, for rating 
peripheral neuropathy, states that "[w]hen the involvement 
is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree."  This is in keeping with DCs 
8520 through 8530, which provide for maximum ratings for 
complete neuropathy of no more than 40 percent and only when 
there is motor impairment (except for DC 8520, the sciatic 
nerve, which provides for, respectively, 60 and 80 percent 
ratings for incomplete severe paralysis with muscular 
atrophy, and complete paralysis with foot drop and no active 
movement possible of the muscles below the knee, and weakened 
or lost knee flexion).  

Pronounced IVDS encompasses muscle spasm, disc space 
irregularity, and neurological findings at the site of disc 
pathology.  However, it also encompasses "symptoms 
compatible with sciatic neuropathy with characteristic 
pain."  The symptoms of sciatic neuropathy would not, by 
themselves, be isolated to the area of the lumbosacral spine.  
The reference to "characteristic pain" suggests that the 60 
percent rating for pronounced IVDS encompasses sensory 
deficits from radiculopathy.  Moreover, muscle spasms have a 
distinctly orthopedic aspect, as indicated by the references 
thereto in other regulatory provisions, including 38 C.F.R. 
§ 4.59 (pertaining to painful motion from arthritis) and 38 
C.F.R. § 4.71a, DC 5003 (pertaining to rating criteria for 
arthritis).  For example, DC 5003 provides:  "[l]imitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or [] painful motion."  



So in short, 60 percent under DC 5293 contemplates orthopedic 
aspects of IVDS, specifically the effect neurologically 
caused pain and muscle spasms have upon movement of the 
spine, as well as the neurologic aspects of IVDS, 
specifically the effect of sciatic neuropathy affecting the 
lower extremities; and these are duplicative of or overlap 
with each other such that to assign separate ratings under 
DCs 5292/5295 and 5293 based on these symptoms would be 
pyramiding.  

Without evaluation being possible under DC 5293, the 
evaluation of IVDS would have to be made on the basis of 
separate ratings for the orthopedic impairment and neurologic 
impairment.  Concerning this, if a 40 percent rating was 
assigned for moderately severe incomplete sciatic neuritis, 
paralysis, or neuralgia, and this in turn was combined under 
38 C.F.R. § 4.25 with the highest 40 percent schedular rating 
for the musculoskeletal involvement (orthopedic) aspect, the 
result would be a combined 60 percent rating.  Thus, a 60 
percent rating for pronounced IVDS has the same effect as the 
assignment of the maximum ratings for orthopedic and 
neurological aspects of discogenic disease in the absence of 
motor impairment from neuropathy, e.g., complete or severe 
sciatic paralysis.  

In sum, if foot drop or marked lower extremity atrophy is 
shown, then a 40 percent evaluation for the orthopedic 
aspects of IVDS under DCs 5292 or 5295 could be combined with 
60 or 80 percent evaluations assignable under DC 8520 for the 
respective severe or complete sciatic nerve paralysis 
representing the neurologic aspects of IVDS.  The combined 
rating would then be 80 or 90 percent, respectively, a rating 
substantially higher than the 40 percent rating (and even 
substantially higher than the maximum 60 percent assignable 
under DC 5293).  

It is reiterated, however, that although the appellant has 
some sensory diminishment in the lower extremities he does 
not have consistent and significant motor neurologic 
impairment - particularly because there is no muscle atrophy 
or foot drop.  



On VA examination in June 2000 the veteran's claims file was 
not available for review, but it also must be noted that such 
a review is not needed for the limited purpose of recording 
any complaints relative to his motor system or for making 
relevant neurologic findings pertaining to it.  Cf. 
VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a 
claimant's prior medical records only when such a review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions).  During that examination there was no spinal 
scoliosis or spinous or paraspinous tenderness on palpation.  
The veteran had some limitation of motion of his lumbar 
spine, but his lower extremities were normal and 
neurologically he was normal.  

The veteran's claims file was reviewed during his more recent 
VA examination in April 2002, when he complained of continued 
postoperative low back and heel pain, and numbness in his 
feet.  He had flare-ups if he twisted his back.  He walked 
with a right-sided limp.  He got on and off the examining 
table and turned side-to-side with difficulty.  He had great 
difficulty putting on his shoes and socks.  There was pain on 
palpation of the plantar aspects of his heels and he had 
decreased sensation of both forefeet, which did not follow a 
dermatomal pattern.  There was no motor deficit of the lower 
extremities and deep tendon reflexes were symmetrical at +2.  
He could tandem toe walk, but complained of heel pain, and he 
could not tandem heel walk due to pain.  It was noted that he 
was examined during a period when his symptoms were 
quiescent, but during flare-ups, which could occur with 
varying frequency, the physical findings could be 
significantly different.  

VAOPT records prior to September 23, 2002, reflect that a VA 
neurosurgery consult in March 2002 found that the veteran 
complained of continued low back pain and numbness of the 
toes, bilaterally.  He occasionally, but rarely, had some 
shooting pain down the right leg and it was noted that this 
was a combination of sharp shooting pain and weakness and 
that he had had his right knee go out on him on occasion.  On 
examination he had lower extremity weakness of the iliopsoas 
and gastrocnemius muscles on the right and had 5- of the 
anterior tibialis, bilaterally.  He had normal sensation and 
reflexes.  He could stand on his toes but had pain when 
standing on his heels.  His bilateral heel pain had 
progressively worsened.  He did not engage in any physical 
activity.  Further surgery was not recommended.  

A June 2002 VAOPT record indicates  that examination of the 
veteran's motor system revealed motor strength of 5/5, 
bilaterally.  Sensory examination was grossly within normal 
limits.  Reflexes were 2+ bilaterally.  

So based on these objective clinical findings, prior to 
September 23, 2002, the veteran experienced some lower 
extremity weakness during flare-ups but had no foot drop or 
lower extremity muscle atrophy.  And even his sensory 
complaints did not always follow a typical dermatomal pattern 
consistent with radiculopathy.  

Therefore, since the IVDS, prior to September 23, 2002, was 
not manifested by persuasive clinical evidence of motor 
neuropathy a higher rating of 60 percent for pronounced IVDS 
is not warranted.  Also, because there was no sciatic nerve 
paralysis, a separate compensable rating for peripheral 
neuropathy under DCs 8520-8530 is not appropriate and would 
violate VA's anti-pyramiding provision, 38 C.F.R. § 4.14.  

Extraschedular Rating

There remains the possibility of assigning a higher rating on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1), which 
provides that:  

"an extra-schedular evaluation commensurate with 
the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is:  a finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods 
of hospitalization as to render impractical the 
application of the regular schedular standards."   

38 C.F.R. § 3.321(b)(1).

The Board is precluded by regulation from assigning an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Rather, 
this is left to the RO's discretion, upon referral of the 
case to the Director of Compensation and Pension Service.

VAOGCPREC 36-97 focused upon circumstances where (as here) 
less than the maximum schedular rating under DC 5293 was 
assigned and, thus, the Board will consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 with respect to possible 
extraschedular entitlement.  

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14.  Thus, there 
may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

As indicated above, though, there is no persuasive clinical 
evidence of any motor impairment of the lower extremities 
prior to September 23, 2002, except possibly during flare-
ups, due to the service-connected low back disability.  

Further, the veteran's service-connected low back disability 
did not require frequent periods of hospitalization or cause 
marked interference with his employment (i.e., beyond that 
contemplated by his assigned schedular rating) such as to 
render inapplicable the regular schedular rating criteria.  



When, after considering all information and lay 
and medical evidence of record, there is an 
approximate balance of positive and negative 
evidence as to any material issue, VA shall give 
the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001) 
("restates without substantive change the 
requirements in existing law with respect to the 
benefit-of-the-doctrine" in effect prior to the 
VCAA, Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).   

In concluding the veteran is not entitled to a rating higher 
than 40 percent prior to September 23, 2002, it is the 
judgment of the Board that the preponderance of the evidence 
is against the claim and, thus, there is no doubt to be 
resolved in his favor.  38 C.F.R. § 4.3; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 40 percent for the 
residuals of the microdiskectomy from L4 to S1, prior to 
September 23, 2002, is denied.  


REMAND

Prior to September 23, 2002, IVDS (formerly at 38 C.F.R. 
§ 4.71a, DC 5293 and now, as of September 26, 2003, at DC 
5243) was evaluated on the basis of subjective 
classifications of mild, moderate, severe, and pronounced.  
Effective September 23, 2002, the revised IVDS rating 
criteria, on the other hand, use more objective criteria and 
the pertinent considerations - either preoperatively 
or postoperatively, are whether the veteran has had 
incapacitating episodes during the immediately preceding 12 
months and, if so, the total duration of them, and whether he 
should receive a higher rating based on combination, under 
38 C.F.R. § 4.25, of the neurologic and orthopedic 
manifestations of his disability.  Whichever method results 
in the higher evaluation is the one that must be used.  

The rating criteria for the evaluation of spinal disabilities 
other than IVDS were amended effective September 26, 2003.  
Prior to this revision, the old spinal rating criteria 
focused on subjective classifications of favorable or 
unfavorable ankylosis (formerly DC 5286 thru 5289) and 
subjective classifications of whether the degree of spinal 
limitation of motion was mild, moderate or severe (formerly 
DC 5290 thru 5292), except that other factors were taken into 
consideration for residuals of a vertebral fracture (formerly 
DC 5285) and sacro-iliac injury and weakness and lumbosacral 
strains (formerly DC 5294 and 5295).  The DC for rating 
spinal disorder were also renumbered, including renumbering a 
lumbosacral strain from DC 5295 to DC 5237 and renumbering 
degenerative arthritis of the spine as DC 5243 (see also DC 
5003).  

The revised spinal rating criteria use more objective 
criteria and provide for evaluations with or without symptoms 
such as pain (radiating or not), stiffness, or aching and 
thus encompass and take into account those symptoms, and 
removes any requirement that there be any of these symptoms 
to assign any evaluation.  68 Fed. Reg. 51454 (August 27, 
2003).  

The revised spinal rating criteria provide for evaluations 
based on limitation of motion of a particular spinal segment 
in either forward flexion or the limitation of the combined 
range of motion of that spinal segment, either favorable or 
unfavorable ankylosis, or with respect to the entire spine if 
there is loss of more than 50 percent vertebral body height 
due to vertebral fracture or muscle spasm and guarding.  

The spinal rating criteria revised on September 26, 2003, and 
the supplementary information in the published regulations, 
indicate that examiners should be asked to identify the 
underlying pathologic process so that evaluations can be made 
under the appropriate diagnostic codes for spinal disability.  
68 Fed. Reg. 51454 - 58, 51455 (Aug. 27, 2003).  



In this particular case at hand, the RO has not had the 
opportunity to consider the revised spinal rating criteria 
that became effective as of September 26, 2003.  So there is 
potential prejudice to the veteran if the RO does not 
consider these revised rating criteria in the first instance.  
Generally see Bernard v. Brown, 4 Vet. App. 384 (1993).  

So in light of these rating criteria changes, the veteran 
should be afforded VA orthopedic and neurological 
examinations for rating purposes.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration: 

1.  Review the claims file and ensure that all 
notification and development action required by the 
VCAA and implementing VA regulations is completed.  
In particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with and 
satisfied.  

2.  Schedule the veteran for a VA orthopedic 
examination to assess the severity of his service-
connected lumbosacral spine disorder.  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary diagnostic testing and evaluation 
should be done, and the examiner should review the 
results of any testing prior to completion of the 
examination report.  

The examiner should identify the underlying 
pathologic process.  



The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain, whether radiating or 
not, significantly limits functional ability 
during flare-ups or when the affected portion of 
the back is used repeatedly over a period of time.  
This determination also should be portrayed, 
if feasible, in terms of the degree of additional 
range of motion loss due to pain on use during 
flare-ups.  

The examiner should determine whether there is 
limitation of motion in all planes of motion, 
measured to the nearest five (5) degrees and, if 
less than the maximum ranges of motion specified 
in Note 2 to the General Rating Formula for 
Diseases and Injuries of the Spine, at 38 C.F.R. 
§ 4.71a, whether the ranges of motion found are 
normal and, if so, the examination must set forth 
an explanation of the reasons for such assessment.  

Also, the examiner should determine whether there 
is any ankylosis, and, if so, whether it is 
favorable or unfavorable, and whether there is any 
muscle spasm, guarding, or localized tenderness 
causing abnormality of gait or spinal contour.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  



3.  Also schedule the veteran for a VA neurology 
examination to assess the severity of his service-
connected lumbosacral spine disorder.  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done.  

The examiner should state whether the veteran 
experiences recurring attacks, and the degree of 
intermittent relief he experiences between those 
attacks, if any.  The examiner should also be 
asked if there is evidence that the veteran has 
sciatic neuropathy with characteristic pain.  If 
so, the examiner should state whether the sciatic 
neuropathy results in demonstrable muscle spasm, 
absent ankle jerk, or any other positive 
neurological finding.  The examiner should further 
state whether any IVDS that may be present results 
in incapacitating episodes, and the total duration 
of any of those episodes.  

All other neurological manifestations of the 
service-connected IVDS, to include any effect upon 
peripheral nerves of the lower extremities should 
be recorded, to include recording the impact upon 
function and the degree of severity of such 
neurological impairment, if any.  

4.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information to 
properly rate the service-connected disabilities, 
take corrective action.  38 C.F.R. § 4.2 (2004).  

5.  Then readjudicate the claims in light of the 
additional evidence obtained.  In particular, the 
RO should cite and address both the applicable old 
and the revised criteria.  If the benefits sought 
on appeal remain denied, prepare a Supplemental 
Statement of the Case (SSOC) and send it to the 
veteran and his representative.  Give them time to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


